DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Nov 20 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-15 (and thus Claims 2-3, 6-7, and 10-11 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Firstly, the use of the word repair has been used throughout the claims in many different forms/phrases and thus it is not clear when referencing any one use of these as to which one or more other uses of the term repair it may be referring, and/or if one or more of these forms/phrases are synonymous with one or more others, thus leading to indefiniteness.  For example, within independent Claim 13, one or more uses of the term repair are in each of the following limitations: (a) “prior to a repair technician commencing repair work on the vehicle”, (b) “a first set of repair procedures”, (c) “a second set of repair procedures”, (d) “upon completing the repair work”, (e) “to obtain repair log data”, (f) “individual repair steps completed by the technician during the repair work”, (g) “to identify whether all repair steps have been completed by the technician during the repair work”, (h) “the individual repair steps”, (i) “the individual repair operations of each of the first and second sets of repair procedures”, and (j) “identifying repair steps that have not been completed by the technician during the repair work”.  Each of these uses of the word “repair” should be clearly referring to just one thing and not potentially other things, and the use of “repair work” vs. “repair steps” vs. “repair procedures” vs. “repair operations” vs. “repair log” should be consistent and clear and not questionably synonymous with other utilized terms.  Appropriate corrections are required.
Secondly, each of these independent claims have a final limitation that states “upon identifying repair steps that have not been completed by the technician during the repair work”, which clearly indicates that certain repair steps were not completed during the repair work.  However, an earlier limitation in each of these claims states “upon completing the repair work, performing a second scan of the vehicle”, which instead indicates that the repair work was completed.  As such, how can the repair work be “complete” in that earlier limitation if it becomes known that one or more repair steps were not completed in that later limitation?  Therefore these conflicting limitations render these claims indefinite.  Appropriate corrections are required.
Thirdly, each of these independent claims first utilize the term “a repair technician”, but then each of these claims then uses the term “the technician” (without “repair”) another five times each.  As such, it becomes unclear as to whether “the technician” is the same one as mentioned earlier (and if so, for proper antecedent basis these subsequent uses should be “the repair technician” instead of “the technician”) or if they are referring to one or more different technicians (and if so, each use of “the technician” needs to be clearly differentiated from one another as well as “a repair technician”, perhaps with something along the lines of “a first technician”, “a second technician”, etc.).  For purposes of compact prosecution, Examiner is interpreting these terms as though they are all referring back to the same “a repair technician”.  Appropriate corrections are required.
Fourthly, each of these independent claims state “an adapter configured to connect the diagnostic scan tool to a computer of a vehicle”, but then in later limitations only mentions the vehicle itself broadly, instead of definitively mentioning the computer of the vehicle, thus leading to further indefiniteness.  In the computer of the vehicle with the adapter”, (b) “from one or more electronic modules of the vehicle” should instead say “from one or more electronic modules of the computer of the vehicle”, and (c) “performing a second scan of the vehicle to obtain repair log data” should instead say “performing a second scan of the vehicle by operating the diagnostic scan tool connected to the computer of the vehicle with the adapter to obtain repair log data”.  Appropriate corrections are required.
Fifthly, each of these independent claims state “identify DTCs unrelated to or predating the collision event by using vehicle identification data, insurance claims data, and the diagnostic data” and then later state “a first set of repair procedures based on the vehicle identification data” and then “a second set of repair procedures based on vehicle damage data”.  These claims require the insurance claims data, the vehicle damage data, and the vehicle identification data specifically for generating the first and second sets of repair procedures, so they appear to be critical elements to these claims.  However, it is not clear as to where or how these three types of data come from and/or are determined and/or if any of the data overlap and/or which of these are received by one or more third party networks, thus leading to indefiniteness.  Does the vehicle identification data come from the repair technician looking at the vehicle, or does the scan from the diagnostic tool pick that data up along with the DTCs?  Does the vehicle damage data come from the same source as the insurance claims data (i.e. does the insurance claims data include the vehicle damage data?)?  Does the insurance claims data come from a different third party network than from where the first set of repair procedures comes from, and likewise, does the second set of repair procedures come from yet another third party network than the one that the first set of repair procedures comes from (i.e. so in that case, it appears that there may actually be three different third party networks even though there is only one claimed)?  Appropriate corrections are required.
Sixthly, each of these independent claims state that there are first and second sets of repair procedures, and the repair log is processed to “identify whether all repair steps have been completed by the technician during the repair work, wherein the individual repair steps completed by the technician are associated with the individual repair operations of each of the first and second sets of repair procedures”.  However, it is not clear as to how “all repair steps” can be determined if they only have to be associated with these two sets of procedures.  Further, what if the two sets of repair procedures are the same, does the repair technician have to do them each twice?  What if the first and second sets of repair procedures indicate conflicting repair steps or duplicate repair steps?  It appears as though these claims are each missing one or more critical arbitration elements/steps in order for the repair log data to be properly compared to the individual repair operations that are truly applicable within the first and second repair procedures.  Without some sort of arbitration that compiles a list of truly applicable repair operations after de-conflicting the two sets of repair procedures (and/or removing duplicate steps), these limitations are indefinite.  Appropriate corrections are required.
Seventhly, and specifically pertaining to just independent Claims 14-15, these claims only discuss a single “scan” using the diagnostic scan tool (“during a scan of the vehicle performed prior to a repair technician commencing repair work on the vehicle”), with a later limitation referring back to “the scan” (“perform the scan of the vehicle to obtain repair log data comprising real-time recording corresponding to one or more repair steps completed by the technician during the repair work”).  However, the first limitation discusses the scan being prior to any repair work commencing, while the second limitation discusses the scan being after the repair work being done.  As such, these limitations are indefinite because it appears that there must be two separate scans instead of just one (i.e. a first one to get the DTCs and a second later one to get the repair log data), similar to how independent Claim 13 is written (describing “a first scan” and “a second scan” instead of just “a scan” and “the scan”).  Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 6-7, and 10-11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth, since each of the three independent Claims 13-15 (that each of these dependent claims are dependent upon) come after all of these dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Allowable Subject Matter
The amendment made to the claims overcome the prior art of record due to the added clarification regarding the requirements of the first set of repair procedures vs. the second set of repair procedures.  As such, independent Claims 13-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and dependent Claims 2-3, 6-7, and 10-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b)/(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 30 Nov 20 have been fully considered but they have only been found to be partially persuasive.  Applicant’s respectfully submitted arguments pertaining to 35 USC 101, and based on the amendments to the claims, has been found persuasive, and thus those rejections have been withdrawn.  Furthermore, the amendment made to the claims also overcomes the prior art of record under 35 USC 103 due to the added clarification regarding the requirements of the first set of repair procedures vs. the second set of repair procedures.  Those rejections have been withdrawn as well.  Finally, Applicant’s arguments did not specifically address the previously made 35 USC 112 rejections other than they should now be moot because the previously independent claims have each been canceled.  However, those previously presented 35 USC 112 rejections are still generally applicable to the newly added independent Claims 13-15, so those rejections have been amended and/or clarified based on the newly presented independent claims, the changes to the previous claims and the current claims due to amendment, and the additional consideration given to the claims following RCE.
Proposed Examiner’s Amendment
The Examiner would like to propose an Examiner's Amendment (EA) that would correct all of the pending 35 USC 112(b) issues, while also “cleaning up” the language a bit to improve clarity.  Note that in the proposed EA below, new Claim 16 corresponds to previous independent Claim 13, new Claim 19 corresponds to previous independent Claim 14, new Claim 22 corresponds to previous independent Claim 15, new Claims 17-18 correspond to previous dependent Claims 2-3, new Claims 20-21 correspond to previous dependent Claims 6-7, and new Claims 23-24 correspond to previous dependent Claims 10-11.
1. – 15. (Canceled)

16. (New) A method comprising:
providing a diagnostic scan tool comprising an adapter configured to connect the diagnostic scan tool to a computer of a vehicle damaged in a collision event;
receiving, by the diagnostic scan tool, from a first third party network, insurance claims data corresponding to the vehicle damaged in the collision event, the insurance claims data at least including vehicle damage data;
prior to a repair technician commencing repair work on the vehicle, performing a first scan of the vehicle by operating the diagnostic scan tool connected to the computer of the vehicle with the adapter to obtain vehicle identification data and diagnostic data from one or more electronic modules of the computer of the vehicle, the diagnostic data comprising diagnostic trouble codes (DTCs);
processing, by a processor associated with the diagnostic scan tool, the obtained DTCs to:
identify DTCs unrelated to or predating the collision event by using the vehicle identification data, the insurance claims data, and the diagnostic data; and
generate a set of related DTCs by excluding the identified unrelated DTCs from the diagnostic data;
receiving, by the diagnostic tool, from a second third party network, [[a]] first comprising one or more first individual repair operations based on the vehicle identification data and the set of related DTCs[[,]];
receiving, by the diagnostic tool, from a third third party network, comprising one or more second individual repair operations based on the vehicle damage data
arbitrating, with the processor associated with the diagnostic scan tool, the first repair procedures and the second repair procedures to indicate any duplicated and/or conflicting individual repair operations that should not be done as part of the repair work;
presenting, with the diagnostic scan tool, the arbitrated first repair procedures and the arbitrated second repair technician during the repair work;
upon the repair technician concluding by operating the diagnostic scan tool connected to the computer of the vehicle with the adapter to obtain repair log data comprising real-time recording corresponding to each individual repair operation repair technician during the repair work;
processing, by the processor associated with the diagnostic scan tool, the repair log data to identify whether all of the one or more first individual repair operations of the arbitrated first repair procedures and all of the one or more second individual repair operations of the arbitrated second repair procedures repair technician during the repair work, wherein each individual repair operation repair technician is associated with one of the one or more first of the arbitrated first repair procedures or one of the one or more second individual repair operations of the arbitrated second 
determining, by the processor associated with the diagnostic scan tool, that the vehicle is not safe to drive upon identifying one or more of the one or more first individual repair operations of the arbitrated first repair procedures and/or one or more of the one or more second individual repair operations of the arbitrated second repair procedures repair technician during the repair work based on the repair log data.

17. (New) The method of claim 16, wherein the vehicle identification data comprises a vehicle identification number (VIN) associated with the vehicle.

18. (New) The method of claim 16, wherein are identified by one or more users of one or more collision estimating and/or repair management applications within the third third party network.

19. (New) A system comprising:
a diagnostic scan tool configured to receive, from a first third party network, insurance claims data corresponding to a vehicle damaged in a collision event, the insurance claims data at least including vehicle damage data, and the diagnostic scan tool comprising an adapter configured to connect the diagnostic scan tool to a computer of the vehicle damaged in the collision event;
a processor; and
a memory storing computer-executable instructions that, when executed by the processor, cause the diagnostic scan tool to:
receive, during a first scan of the vehicle performed prior to a repair technician commencing repair work on the vehicle, vehicle identification data and diagnostic data from one or more electronic modules of the computer of the vehicle, the diagnostic data comprising diagnostic trouble codes (DTCs);
process the received DTCs to:
identify DTCs unrelated to or predating the collision event by using the vehicle identification data, the insurance claims data, and the diagnostic data; and
generate a set of related DTCs by excluding the identified unrelated DTCs from the diagnostic data;
receive, from a second third party network, [[a]] first comprising one or more first individual repair operations based on the vehicle identification data and the set of related DTCs[[,]];
receive, from a third third party network, comprising one or more second individual repair operations based on the vehicle damage data
arbitrate the first repair procedures and the second repair procedures to indicate any duplicated and/or conflicting individual repair operations that should not be done as part of the repair work;
present the arbitrated first repair procedures and the arbitrated second repair technician during the repair work;
upon the repair technician concluding a second scan of the vehicle by operating the diagnostic scan tool connected to the computer of the vehicle with the adapter to obtain repair log data comprising real-time each individual operation repair technician during the repair work;
process the repair log data to identify whether all of the one or more first individual repair operations of the arbitrated first repair procedures and all of the one or more second individual repair operations of the arbitrated second repair procedures repair technician during the repair work, wherein each individual repair operation repair technician is associated with one of the one or more first of the arbitrated first repair procedures or one of the one or more second individual repair operations of the arbitrated second 
determine that the vehicle is not safe to drive upon identifying one or more of the one or more first individual repair operations of the arbitrated first repair procedures and/or one or more of the one or more second individual repair operations of the arbitrated second repair procedures repair technician during the repair work based on the repair log data.

20. (New) The system of claim 19, wherein the vehicle identification data comprises a vehicle identification number (VIN) associated with the vehicle.

21. (New) The system of claim 19, wherein are identified by one or more users of one or more collision estimating and/or repair management applications within the third third party network.

22. (New) An apparatus comprising:
a diagnostic scan tool configured to receive, from a first third party network, insurance claims data corresponding to a vehicle damaged in a collision event, the insurance claims data at least including vehicle damage data, and the diagnostic scan tool comprising an adapter configured to connect the diagnostic scan tool to a computer of the vehicle damaged in the collision event;
a processor; and
a memory storing computer-executable instructions that, when executed by the processor, cause the diagnostic scan tool to:
receive, during a first scan of the vehicle performed prior to a repair technician commencing repair work on the vehicle, vehicle identification data and diagnostic data from one or more electronic modules of the computer of the vehicle, the diagnostic data comprising diagnostic trouble codes (DTCs);

identify DTCs unrelated to or predating the collision event by using the vehicle identification data, the insurance claims data, and the diagnostic data; and
generate a set of related DTCs by excluding the identified unrelated DTCs from the diagnostic data;
receive, from a second third party network, [[a]] first comprising one or more first individual repair operations based on the vehicle identification data and the set of related DTCs[[,]];
receive, from a third third party network, comprising one or more second individual repair operations based on the vehicle damage data
arbitrate the first repair procedures and the second repair procedures to indicate any duplicated and/or conflicting individual repair operations that should not be done as part of the repair work;
present the arbitrated first repair procedures and the arbitrated second repair technician during the repair work;
upon the repair technician concluding a second scan of the vehicle by operating the diagnostic scan tool connected to the computer of the vehicle with the adapter to obtain repair log data comprising real-time recording corresponding to each individual operation repair technician during the repair work;
process the repair log data to identify whether all of the one or more first individual repair operations of the arbitrated first repair procedures and all of the one or more second individual repair operations of the arbitrated second repair procedures repair technician during the repair work, wherein each individual repair operation repair technician is associated with one of the one or more first of the arbitrated first repair procedures or one of the one or more second individual repair operations of the arbitrated second 
determine that the vehicle is not safe to drive upon identifying one or more of the one or more first individual repair operations of the arbitrated first repair procedures and/or one or more of the one or more second individual repair operations of the arbitrated second repair procedures repair technician during the repair work based on the repair log data.

23. (New) The apparatus of claim 22, wherein the vehicle identification data comprises a vehicle identification number (VIN) associated with the vehicle.

24. (New) The apparatus of claim 22, wherein are identified by one or more users of one or more collision estimating and/or repair management applications within the third third party network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663